Order entered August 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00421-CV

               IN THE INTEREST OF H.D.V., JR. AND B.V., CHILDREN

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-04711

                                          ORDER
       We GRANT appellant’s August 13, 2015 unopposed second motion for extension of

time to file brief and ORDER the brief be filed no later than September 17, 2015. Appellant is

cautioned that no further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE